Name: Commission Regulation (EEC) No 841/84 of 30 March 1984 amending for the 12th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  agricultural policy;  prices;  information technology and data processing
 Date Published: nan

 31 . 3 . 84 Official Journal of the European Communities No L 88/55 COMMISSION REGULATION (EEC) No 841/84 of 30 March 1984 amending for the 12th time Regulation (EEC) No 610/77 on the determination of prices of adult bovine animals on representative Community markets and the survey of prices of certain other cattle in the Community THE COMMISSION OF THE EUROPEAN COMMUNITES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession , and in particular Article 12 (7) and Article 25 thereof, Whereas, having regard to the development of the deliveries of cows on certain markets in Great Britain , the list of representative markets should be amended, the qualities selected on certain markets adapted and Annex II to Commission Regulation (EEC) No 610/77 (2), as last amended by Regulation (EEC) No 1 483/83 (3), amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Annex II , letter J, point 1 (a) to Regulation (EEC) No 610/77 is hereby replaced by the following text : 'J. UNITED KINGDOM 1 . Representative markets : Markets Qualities (a) Great Britain Aberdeen Steers light, medium, heavy ; Heifers light, medium / heavy ; Cows I , II , III Ashford Heifers light, medium / heavy Ayr Heifers medium / heavy ; Cows I , II , III Banbury Steers light, medium, heavy ; Heifers light, medium / heavy ; Cows I , II , III Boroughbridge Steers light, medium Bridgnorth Steers medium ; Heifers light, medium / heavy Bury St Edmunds Steers light, medium Carlisle Steers light, medium, heavy ; Heifers light, medium / heavy Chelmsford Cows I , II , III Darlington Heifers light, medium / heavy Driffield Steers light, medium Edinburgh Steers light, heavy ; Heifers light Exeter Steers medium, heavy ; Heifers light, medium / heavy Gainsborough Steers light, medium ; Heifers light Gisburn Cows I , II , III (') OJ No L 148 , 28 . 6 . 1968, p . 24 . O OJ No L 77, 25 . 3 . 1977, p . 1 . 3) OJ No L 151 , 9 . 6 . 1983, p . 31 . No L 88 /56 Official Journal of the European Communities 31 . 3 . 84 Steers light, medium, heavy ; Heifers light, medium / heavy Cows I, II , III Cows I , II , III Steers heavy Steers heavy ; Heifers medium / heavy Heifers light, medium / heavy Steers light, medium ; Heifers light Steers heavy ; heifers medium / heavy Steers light, medium heavy ; Heifers light, medium, heavy Steers light, medium ; Heifers light, medium / heavy Steers light, medium, heavy ; Heifers light ; Cows I, II Steers medium Steers light, medium, heavy ; Heifers light, medium / heavy Gloucester Guildford Haywards Heath Hull Kettering Kidderminster Lanark Launceston Leicester Llangefni (') Malton Maud Northampton Norwich Oswestry Perth Preston Rugby St Asaph Stirling Sturminster Newton Truro Tyneside Uttoxeter Welshpool Wetherby York Steers light, medium, heavy Steers light, medium ; Heifers light Steers medium, heavy Steers light, medium ; Heifers light ; Cows I , II , III Steers light, medium, heavy ; Heifers light, medium / heavy Steers light ; Heifers light ; Cows I, II , III Steers light ; Heifers light, medium / heavy ; Cows I , II Cows I , II , III Cows I, II , III Steers light, medium, heavy ; Heifers light, medium / heavy ; Cows I , II , III Cows I , II , III Steers light ; Heifers light, medium / heavy Steers medium, heavy Steers light ; Heifers light (') Only from July to December. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall first apply for the purposes of calculating the levies in force with effect from 2 April 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 March 1984. For the Commission Poul DALSAGER Member of the Commission